Title: To James Madison from Henry Lee, 13 December 1825
From: Lee, Henry
To: Madison, James


        
          Sir
          13th. Decr. 1825
        
        I felt myself pleased and honoured by your letter, & shall avail myself of the earliest stage of maturity that my materials may present, to impose on your politeness and patience in the manner you seem to prefer. Genl. Armstrong has also been liberal & encouraging but I am fearful of his competition, knowing that I must be content with the second place. But I aim at truth & truth has charms independently of circumstances of task & skill, & though he will have the same object, we may view it under different lights.
        His range will probably be wider; I shall cut out a brilliant section from our tract of History, & that I shall endeavour to detail with great fulness and perfect precision. A Sallust I shall not be, & a Tacitus must come after me. In all matters of design—of political motive, I shall place implicit reliance on your Authority—knowing that from personal character, from publick Success, from high station, & philosophical habits you are above those clouds of temperament which refract the views of too many men.
        To shew you that a man of Acknowledged literary taste thinks well of my project, I inclose a copy of Genl. A’s letter. With great respect yr. humble Srt.
        
          H Lee
        
      